721 F.2d 666
In the Matter of the Complaint of William McLINN, as ownerof the F/V FJORD, her engines, tackle, boilers,and equipment for exoneration from, orlimitation of liability.In the Matter of the Complaint of Gilbert Jack JOHNSON andJack Stewart Johnson, as owners of the F/V SUPERSONIC, herengines, tackle, boilers, and equipment, and as owners ofone certain Beck 15 foot fiberglass skiff, her engine,tackle and equipment, for exoneration from, or limitation ofliability.Frank CHURCHILL, as the Informal Administrator of the Estateof Patrick Churchill and Dale Carlough,Plaintiffs-Appellants,v.The F/V FJORD, etc., et al., Defendants,andThe F/V SUPERSONIC, her engines, tackle, apparel,appliances, equipment, apparatus and furniture;  GilbertJohnson, part owner and/or operator of said F/V SUPERSONIC;Jack Johnson, part owner of said F/V SUPERSONIC, Defendants-Appellees.
No. 82-3644.
United States Court of Appeals,Ninth Circuit.
Dec. 6, 1983.

Gerald W. Markham, Kodiak, Alaska, for plaintiffs-appellants.
Kenneth F. Brittain, James M. Powell, Hughes, Thorsness, Gantz & Powell, Anchorage, Alaska, for defendants-appellees.
ORDER
Before BROWNING, Chief Judge, and CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, and REINHARDT, Circuit Judges.


1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by an en banc panel of the court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn.